              Case 1:20-cv-01302-SAB Document 22 Filed 07/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   JONATHAN JONG-LA VUE,                           Case No. 1:20-cv-01302-SAB

12                  Plaintiff,                       ORDER DISCHARGING JULY 20, 2021
                                                     ORDER TO SHOW CAUSE AND GRANTING
13           v.                                      STIPULATED EXTENSION NUNC PRO
                                                     TUNC TO FILE OPPOSITION
14   COMMISSIONER OF SOCIAL
     SECURITY,                                       (ECF Nos. 19, 20, 21)
15
                    Defendant.
16

17          On July 20, 2021, an order to show cause issued requiring Defendant to show cause why

18 Plaintiff’s opening brief should be deemed unopposed due to a late filed opposition brief. (ECF

19 No. 27.) On July 20, 2021, a response to the order to show cause was filed. (ECF No. 28.) The
20 parties also filed a stipulation to extend the time for Defendant to file an opposition brief nun pro

21 tunc. (ECF Nos. 20, 21.) Upon review of the response and the parties’ stipulation, the July 20,

22 2021 order to show cause shall be discharged

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /


                                                     1
                 Case 1:20-cv-01302-SAB Document 22 Filed 07/21/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.       The July 20, 2021 order to show cause (ECF NO. 19) is HEREBY

 3                   DISCHARGED; and

 4          2.       The stipulated request to extend the time to file Defendant’s opposition nunc pro

 5                   tunc is GRANTED and the opposition is deemed timely filed.

 6
     IT IS SO ORDERED.
 7

 8 Dated:        July 21, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
